Citation Nr: 0904626	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-35 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder not including post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for status post 
incision and drainage with fusion at the lumbar/sacral 
(claimed as paralysis from the waist down).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran was scheduled for a Video Conference Hearing in 
December 2008, however he failed to appear.  Under the 
applicable regulation, if an appellant fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702 (d) (2008).  Accordingly, this veteran's request for 
a hearing is considered withdrawn.

In a rating decision dated in February 1996, the RO denied 
the veteran's claim of entitlement to service connection for 
PTSD.  Subsequently, in March 1996 the veteran submitted a 
notice of disagreement with the February 1996 rating decision 
directly to the Board.  In a Board decision dated in July 
1998, the Board, in the introduction of its decision, found 
that the veteran's notice of disagreement regarding his claim 
of entitlement to service connection for PTSD was not 
properly filed at the Nashville RO, the VA office from which 
the claimant received notice of the determination being 
appealed, pursuant to 38 C.F.R. § 20.300 (1997), and, 
therefore, was not properly before the Board on appeal.  The 
Board notes that the previous Board decision did not provide 
a statement of the facts, conclusions, reasons and bases, or 
an order adjudicating the issue of entitlement to service 
connection for post-traumatic stress disorder pursuant to 
38 U.S.C.A. § 7104(d) (West 2002); 38 C.F.R. § 19.7(b) 
(2008).  As such, the Board finds that the issue of 
entitlement to service connection for post-traumatic stress 
disorder remains before the Board and will adjudicate the 
veteran's claim as an initial claim for service connection.  
Hunt v. Nicholson, 20 Vet. App. 519 (2006) (equitable tolling 
for statutory deadline for filing a substantive appeal was 
appropriate where the veteran misfiled the appeal with the 
Board rather than the RO within the filing period and the 
document reflected intent to seek further review).  

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder not including 
post-traumatic stress disorder (PTSD) and entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. There is no competent evidence of record showing a current 
diagnosis of a seizure disorder.

2.  There is no evidence of partial paralysis in service or 
competent evidence of a nexus between current partial 
paralysis and the veteran's period of service.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).

2.  Partial paralysis was not incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Seizure Disorder

A review of the veteran's service treatment records does not 
reveal any complaint, diagnosis, or treatment for any seizure 
disorder.  In addition, a review of the veteran's post-
service medical records, both private and VA, does not reveal 
any complaint, diagnosis, or treatment of any seizure 
disorder.

As the medical evidence does not show a diagnosis of any 
seizure disorder, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
Board must deny the veteran's claim of entitlement to service 
connection for a seizure disorder.  While the veteran as a 
layperson is competent to report symptoms, he is not 
competent to diagnose a medical condition.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B. Partial Paralysis

The veteran seeks entitlement to service connection for 
status post incision and drainage with fusion at the 
lumbar/sacral (claimed as paralysis from the waist down).  
The veteran contends that his partial paralysis of the lower 
extremities is due to his active service.

The veteran's service treatment records reveal that the 
veteran was treated for a low back strain in February 1970.  
The veteran's service treatment records do not reveal any 
complaint, diagnosis or treatment for any paralysis.  Upon 
examination at separation from service in February 1970, the 
veteran was not noted to have any spine, musculoskeletal, or 
neurological conditions.

In a private treatment note, dated in May 1976, the veteran 
was treated for back pain after carrying a heavy load at 
work.  X-ray results indicated a fracture was not present.  
Subsequently, the veteran was treated privately for back pain 
from June 1976 to August 1977.  In a private treatment note, 
dated in October 1976 the veteran's back x-rays were noted to 
reveal a "questionable" lumbar fracture.  However, 
subsequent x-rays of the lumbosacral spine were noted to show 
no evidence of a fracture.

In an October 1977 VA treatment note the veteran complained 
of back pain.  The veteran indicated that he had fallen off 
of a truck in November 1976.

In November 1977 the veteran underwent a disability 
examination.  The veteran complained of low back pain.  After 
examination, the veteran was not noted to have any back 
disability.  The examiner associated the veteran's symptoms 
with a psychiatric illness and indicated that he did not find 
the veteran to be disabled.  An x-ray of the veteran's lumbar 
spine, dated in November 1977, revealed a normal lumbar 
spine.

In September 1978 the veteran underwent a private back 
examination.  X-rays of the veteran's back were noted to be 
normal and the veteran was not diagnosed with any back 
condition.

In February 1991 the veteran was treated for complaints of 
chronic low back pain.  The veteran was diagnosed with 
chronic low back pain secondary to chronic strain/sprain.  In 
a July 1991 VA treatment note the veteran was noted to have 
complete range of motion in his lumbar spine.  In August 1991 
the veteran was afforded x-rays of the lumbar spine.  The x-
rays revealed very minor degenerative change of the posterior 
elements of the lumbosacral articulation.  In December 1991 
the veteran was afforded x-rays of the lumbar spine.  The x-
rays revealed mild osteoarthritis of the lumbosacral 
articulation with slight asymmetry of the articular facets at 
the L5-S1 level and mild degenerative changes of the dorsal 
spine.

In a VA examination regarding an unrelated claim, dated in 
December 1991, the veteran was diagnosed with degenerative 
joint disease of the L5-S1 and dorsal spine.  However, no 
opinion was rendered regarding the etiology of the veteran's 
back conditions.

In a VA treatment notes, dated in January and April 1993, the 
veteran was treated for back pain.  The veteran has received 
consistent treatment for back pain and has been consistently 
diagnosed with degenerative changes of the lumbar spine.

In February 2004 the veteran was treated by VA for partial 
paralysis of the legs.  The veteran was noted to have fallen 
at home and had some type of infection in his back.

In light of the evidence, the Board finds that entitlement to 
service connection for status post incision and drainage with 
fusion at the lumbar/sacral (claimed as paralysis from the 
waist down) is not warranted.  The veteran's service 
treatment records do not reveal any complaint, diagnosis or 
treatment for paralysis from the waist down.  In addition, 
the United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this 
case, the medical evidence does not show the presence of any 
paralysis until more than 24 years after separation from 
service.  This is significant evidence against the claim.  
Lastly, there is no competent evidence associating the 
veteran's current partial paralysis to the veteran's active 
service.  Accordingly, the veteran's claim of entitlement to 
service connection for status post incision and drainage with 
fusion at the lumbar/sacral (claimed as paralysis from the 
waist down) must be denied. 

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for status post incision and drainage with fusion at the 
lumbar/sacral (claimed as paralysis from the waist down), the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in August 2004 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
conditions.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and there is no indication in the claims folder that 
there are any outstanding records that VA must attempt to 
obtain.

The Board notes that, to date, the veteran has not been 
afforded VA Compensation and Pension (C&P) examinations in 
regard to his claims of entitlement to service connection for 
a seizure disorder and entitlement to service connection for 
status post incision and drainage with fusion at the 
lumbar/sacral (claimed as paralysis from the waist down).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board notes that the veteran is not 
currently diagnosed with a seizure disorder, there is no 
evidence of any seizure disorder in service, and there is no 
evidence, other than the veteran's contentions, that any 
seizure disorder present may be associated with the veteran's 
active service.  As such, the Board finds it unnecessary to 
afford the veteran a VA C&P examination regarding his claim 
of entitlement to service connection for a seizure disorder.

The Board further notes that while the veteran has been noted 
to currently have partial paralysis of the lower extremities, 
there is no evidence of any paralysis in service, and there 
is no evidence, other than the veteran's contentions, 
indicating that the veteran's current partial paralysis may 
be associated with the veteran's active service.  As such, 
the Board finds that it is unnecessary to afford the veteran 
a VA C&P examination regarding his claim of entitlement to 
service connection for status post incision and drainage with 
fusion at the lumbar/sacral (claimed as paralysis from the 
waist down).

Neither the appellant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

Entitlement to service connection for a seizure disorder is 
denied.

Entitlement to service connection for status post incision 
and drainage with fusion at the lumbar/sacral (claimed as 
paralysis from the waist down) is denied.


REMAND

The veteran seeks to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder not including 
PTSD and seeks entitlement to service connection for PTSD.

The record shows that the Board, in a July 1998 decision, 
denied service connection for a psychiatric disorder other 
than PTSD finding that the veteran's service medical records 
were devoid of treatment, findings, complaints or diagnoses 
of an acquired psychiatric disorder, that the first post-
service evidence of record was years after service, and that 
there was no competent medical evidence of a nexus between 
his current psychiatric disability and his active service.  
During the course of this appeal, the veteran was not 
provided a notice letter informing him of the bases for the 
prior denial and the evidence needed to reopen this claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As such, this 
issue must, unfortunately, be remanded.  

The veteran contends that his PTSD is due to personal assault 
in service.  The veteran's statements report that he was 
sexually assaulted while in service.  He further stated that 
he was beaten by his drill instructor while in service.  He 
indicated that he went absent without leave to get away from 
the abuse and that he was busted, fined, and restricted due 
to his in service actions.  

The veteran has submitted a statement of his family 
indicating that the veteran has been disoriented, depressed, 
despondent, and out of touch since his period of active 
service.

The Board notes that no attempt has been made to obtain the 
veteran's service personnel records in an attempt to confirm 
the veteran's claims of being absent without leave, busted, 
fined, and restricted.  Therefore, the Board finds that the 
veteran's entire Marine Corps Service Record Book may be 
pertinent in this case.  It should be requested through the 
appropriate channels.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); see also 38 C.F.R. § 3.304(f).  

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In light of the veteran's claim for 
PTSD based on personal assault and the statements from family 
members of changes in behavior, a VA examination should be 
scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to reopen the 
veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disorder not including post-traumatic 
stress disorder.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter must also state the basis of the 
prior denial (July 1998) and indicate 
what evidence is necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient. 

2.  The RO should request a copy of the 
veteran's Marine Corps Service Record 
Book through the appropriate channels.

3.  After completing all of the 
development actions requested above, 
arrange for the veteran to undergo a VA 
PTSD examination.  All necessary special 
studies or tests are to be accomplished.  
The entire claims folder must be made 
available to the examiner.  The examiner 
is requested to review the entire claims 
folder and, in particular, the stressor 
statements provided by the veteran, the 
veteran's service personnel records, and 
statement's from his family concerning 
behavioral changes, for the purpose of 
determining whether exposure to an in-
service stressor resulted in the veteran's 
PTSD, if PTSD is found.  

The report of examination should include a 
complete rationale for all opinions 
expressed.  

4.  Thereafter, readjudicate the 
veteran's claim.  If the benefits sought 
on appeal are not granted, a supplemental 
statement of the case shall be issued and 
the veteran and his representative shall 
be provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


